DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102243343 A Naka et al. (herein “Naka”).
Regarding claim 1, Naka discloses in Fig. 3, an optical module comprising: a housing (3) having an optical coupling end (5a) for coupling to at least one optical fiber and an electrical coupling end (7) for electrically coupling to external circuitry; a first optical coupling receptacle (8) disposed at the optical coupling end of the housing; a first optical component (12) disposed within the housing; a first intermediate optical fiber (F1) having a first end optically coupled to the first optical component and a second end optically coupled to the first optical coupling receptacle (para [0021]); an optical fiber holder (13) disposed within the housing, the optical fiber holder defining at least first and second confinement slots (13a, 13b) disposed at a first predetermined distance from each other; and wherein the first intermediate optical fiber extends through the first and second confinement slots of the optical fiber holder such that a bend is formed along the first intermediate optical fiber (shown in Fig. 3 at curves, also shown not labeled in Fig. 8A; para [0030]).
Regarding claims 3 and 17, Naka discloses in Fig. 3, the optical coupling end (5a) and the electrical coupling end (7) are disposed along a first longitudinal axis of the housing (3), and wherein the optical fiber holder (13) includes a body that extends along a second longitudinal axis (from 13a to 13b), the first and second longitudinal axes being substantially transverse relative to each other.
Regarding claim 4, Naka discloses in Fig. 3, the first intermediate optical fiber (F1) extends through the first and second confinement slots (13a, 13b) along an axis which is substantially parallel with the first longitudinal axis of the housing (fibers are shown extending between 5a and 7).
Regarding claim 5, Naka discloses in Fig. 3, the optical fiber holder (13) is disposed proximal to the optical coupling end (5a) and distal relative to the electrical coupling end (7) of the housing (3).
Regarding claim 6, Naka discloses in Fig. 3, the optical fiber holder defines second (already addressed above in claim 1) and third confinement slots, the second and third confinement slots being disposed at a second predetermined distance from each other (wherein 13a comprises four confinement slots, and 13b comprises four confinement slots).
Regarding claim 7, Naka discloses in Fig. 3, the first predetermined distance between the first and second confinement slots is equal to the second predetermined distance between the second and third confinement slots (wherein 13a comprises four confinement slots, and 13b comprises four confinement slots, that are shown as being equidistant from each other).
Regarding claim 8, Naka discloses in Fig. 8A, the first confinement slot includes a tapered opening having a first width W1 that transitions to a second width W2, the second width W2 being greater than the first width W2 (wherein bottom of slot – left of figure, is more narrow than top of slot – right of figure).
Regarding claim 9, Naka discloses in Fig. 3, the second confinement slot is disposed at an end of the optical fiber holder (13).
Regarding claim 10, Naka discloses in Fig. 3, a plurality of intermediate optical fibers (F1, F2) that include the first intermediate optical fiber (F1) and a second intermediate optical fiber (F2), and wherein the first and second intermediate optical fibers (F1, F2) extend through the first and second confinement slots (13a, 13b) of the optical fiber holder (13).
Regarding claim 11, Naka discloses in Fig. 3, the at least one optical component comprises a transmitter optical subassembly (TOSA) arrangement (12) and a receiver optical subassembly (ROSA) arrangement (12).
Regarding claim 13, Naka discloses in Fig. 3, a multi-channel optical transceiver comprising: a housing (3) having an optical coupling end (5a) and an electrical coupling end (7); first and second optical coupling receptacles (8) disposed at the optical coupling end of the housing; 17an optical fiber holder (13) disposed in the housing; a multi-channel receiver optical subassembly (ROSA) arrangement (12) disposed in the housing; a multi-channel transmitter optical subassembly (TOSA) arrangement (11) disposed in the housing; a plurality of intermediate optical fibers (F1, F2) disposed in the housing for optically coupling an output of the TOSA arrangement (11) to the first optical coupling receptacle (8) and optically coupling an input of the ROSA arrangement (12) to the second optical coupling receptacle (8); and wherein each intermediate optical fiber of the plurality of intermediate optical fibers (F1, F2) extend through the optical fiber holder (13) along a path that introduces a fiber bend (shown in Fig. 3 at curves, also shown not labeled in Fig. 8A; para [0030]).
Regarding claim 14, Naka discloses in Fig. 3, the optical fiber holder couples to the housing based on a projection of the housing extending into a receptacle defined by the optical fiber holder such that a friction fit is formed between the projection and the optical fiber holder (paras [0003, 0023, 0028]).

Regarding claim 16, Naka discloses in Fig. 3, the optical fiber holder includes first and second inner confinement slots, and first and second outer confinement slots disposed at opposite ends of the optical fiber holder (13) (wherein 13a comprises four confinement slots, and 13b comprises four confinement slots).
Regarding claim 18, Naka discloses in Fig. 3, the housing includes first (3) and second (4) housing portions configured to couple to each other, and wherein the optical fiber 18holder (13) maintains the plurality of intermediate optical fibers (F1, F2) entirely within the first housing portion (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102243343 A Naka et al. (herein “Naka”) in view of CN 111679379 A Ishii (herein “Ishii”).
Regarding claim 2, Naka is silent as to, but Ishii discloses the first predetermined distance is based on a minimum bend radius associated with the first intermediate optical fiber (see Fig. 8 and description of Fig. 8, 42A, wherein slots are 42a and 42b).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102243343 A Naka et al. (herein “Naka”) in view of US 2008/0292322 A1 Daghighian et al. (herein “Daghighian”).
Regarding claim 12, Naka is silent as to, but Daghighian discloses the arrangement includes a plurality of electro-absorption modulated lasers (EMLs) (para [0009]). Daghighian teaches that EMLs are less expensive, smaller, and use less power (para [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use EMLs as taught by Daghighian as they are cost and size effective as well as efficient. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102243343 A Naka et al. (herein “Naka”).
Regarding claim 15, Naka is silent as to the projection includes a frustoconical portion for forming a friction fit with the optical fiber holder. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to have a frustoconical shape, since the courts have held that configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Optimizing the shape for the best and easiest fit would require only routine skill in the art and would lead to predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883